DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 16, 17 are objected to because of the following informalities: 

Claim 1 recites the limitation: “… robotic automation (RPA) …”. The Examiner suggests amending the claim to recite: “… robotic automation . Appropriate correction is required.
Claim 16 recites the limitation: “… robotic automation (RPA) …”. The Examiner suggests amending the claim to recite: “… robotic process automation 
Claim 17 recites the limitation: “In yet another aspect, a system for discovering processes for robotic process automation (RPA), includes: …”. The Examiner suggests amending the claim to recite: “A system for discovering processes for robotic process automation , comprises: …”. Appropriate correction is required.













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

Claim 16 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from the realm of “program per se”.  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., hereinafter referred to as Kim (US 2018/0113780 A1) in view of Kushman et al., hereinafter referred to as Kushman (US 2011/0246881 A1). 

	As per claim 1, Kim discloses a computer-implemented method of identifying one or more processes for robotic automation (RPA) (Kim: Abstract; Para. [0073].), the method comprising:
recording a plurality of event streams (i.e., capturing actions), each event stream corresponding to a human user interacting with a computing device to perform one or more tasks (Kim: Para. [0056] discloses capturing actions of a user interacting with a computing device to perform tasks such as opening web browser.);
concatenating (i.e., grouping) the event streams (Kim: Para. [0057] discloses events that appear the same from the perspective of the user (e.g., a click on the close button of a particular application) may be grouped together.);

clustering the (Kim: Paras. [0103], [0106], [0107] disclose Scout Service may cluster the plurality of events to generate a plurality of clustered events. The clustering may, for example, group semantically similar events together. The events include a sequence of sub-tasks which are used to identify the tasks. Thus, the events are clustered according to the task type.);
identifying, from among some or all of the clustered (Kim: Paras. [0107], [0110] disclose the Scout Service identifying good candidates for automation from the clustered events.);
prioritizing the candidate processes (Kim: Paras. [0110]-[0112] disclose the concept of prioritizing the candidates processes by prioritizing the task information seen in table 4 to identify tasks that are likely to yield the most economic value by automating with a software robot.); and
selecting at least one of the prioritized candidate processes for robotic automation (Kim: Para. [0113] discloses selecting the best candidate process for automation according to an automation score.).
	However Kim does not explicitly disclose “… segmenting some or all of the concatenated event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task; clustering the traces … identifying, from among some or all of the clustered traces …”.
	Further, Kushman is in the same field of endeavor and teaches segmenting (i.e., parsing) some or all of the concatenated (i.e., collected actions must be in a form of concatenation if they are parsed) event streams to generate one or more individual traces performed by the user interacting with the computing device, each trace corresponding to a particular task (Kushman: Paras. [0030], [0031], [0044] disclose collects the user’s actions with a computing device as raw data and then parses the data to generate traces that correspond to a particular task.); 
clustering the traces (Kushman: Para. [0054] discloses merging the traces.);
identifying, from among some or all of the clustered traces (Kushman: Paras. [0118], [0147] discloses identifying from the merged traces, the branch that yields the appropriate path the user should follow for task automation.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim and Kushman before him or her, to modify the automation system of Kim to include the segmenting identifying concatenated event cluster traces feature as described in Kushman. The motivation for doing so would have been to improve task automation by providing tools to verify correctness and minimizing the steps required (Kushman: [0006].).  

	As per claim 2, Kim-Kushman disclose the computer-implemented method of claim 1, wherein the segmenting and the clustering are performed in tandem as a hybrid segmenting and clustering approach comprising:
identifying, among the concatenated event streams, one or more segments characterized by:
a content similarity greater than or equal to a predetermined similarity threshold;
a frequency of occurrence within the concatenated event streams greater than or equal to a predetermined frequency threshold; and
a length that, if extended further, would cause a change in a corresponding cluster including the one or more segments, wherein the change is characterized by a magnitude greater than or equal to:
a predetermined clustering weight threshold; and/or
a predetermined clustering distance threshold (Kim: Para. [0103] discloses the plurality of events may be clustered based on a distance between the plurality of events such that events that are within a threshold distance from each other are assigned to the same cluster while events that are outside the threshold distance from each other are assigned to different clusters.).

	As per claim 7, Kim-Kushman disclose the computer-implemented method of claim 1, wherein the segmenting comprises splitting the concatenated event streams into a plurality of application traces, each application trace comprising a sequence of one or more events performed within a same application (Kushman: Paras. [0044], [0118] disclose collected actions are split into branch points representing a sequence of events containing trace data associated with a same application.).

As per claim 8, Kim-Kushman disclose the computer implemented method of claim 7, further comprising: clustering the plurality of application traces according to the sequence of the one or more events performed within each respective application trace; and 
labeling each of the plurality of application traces to form a plurality of sequences of labels, wherein the labeling is performed according to the cluster to which the respective application trace is assigned (Kushman: Figs. 2-3 & Paras. [0146]-[0147] discloses labeling each application trace as shown in figures 2-3 according to the merged traces to form a sequence of labels to which the respective application trace is assigned.).

	As per claim 13, Kim-Kushman disclose the computer-implemented method of claim 1, wherein the one or more processes for robotic automation are identified based at least in part on:
a frequency of one or more variants of the clustered traces included in each cluster (Kushman: Para. [0118] discloses a frequency of branch points of the merged traces that indicate different groups of traces.); and
an aggregate weight associated with performing the particular task to which the clustered traces correspond (Kushman: Paras. [0075]-[0078], [0150] disclose using a classifier containing weights associated with performing the particular task to which the merged traces correspond.). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kushman in further view of O’Dowd et al., hereinafter referred to as O’Dowd (US 2018/0101466 A1).

	As per claim 15, Kim-Kushman disclose the computer-implemented method of claim 1 (Kim: Abstract.), 

	However Kim-Kushman do not explicitly disclose “… wherein the segmentation comprises clustering one or more segments according to task type using a sliding event window length N; and
wherein the sliding event window length corresponds to an expected length of traces represented in the plurality of event streams.”
	Further, O’Dowd is in the same field of endeavor and teaches wherein the segmentation comprises clustering one or more segments (i.e., raw events in series) according to task type using a sliding event window length N (O’Dowd: [0212]-[0214] disclose grouping raw events to create a series of summaries according to task types using a sliding event window having N bucket length.); and
wherein the sliding event window length corresponds to an expected length of traces represented in the plurality of event streams (O’Dowd: [0212]-[0214] disclose wherein the sliding event window length corresponds to an expected length of traces represented in the plurality of event streams.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kim-Kushman and O’Dowd before him or her, to modify the automation system of Kim-Kushman to include the sliding event window feature as described in O’Dowd. The motivation for doing so would have been to improve trace data visualization and processing by providing tools to navigate quickly through potentially large collections of trace data (O’Dowd: [0007].).   

As per claims 16-17, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.

Allowable Subject Matter
Claims 3-6, 9-12, 14 would be allowable if rewritten to overcome the objections and the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 03-24-2021